Citation Nr: 0211889	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.  Service in Vietnam is indicated by the evidence of 
record.  

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal of a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO).  
In that rating decision the RO denied entitlement to service 
connection for a skin disorder; the RO also granted service 
connection for PTSD and assigned a  50 percent disability 
rating.  

In a July 2000 rating decision, the RO increased the rating 
for PTSD from 50 to 70 percent.  The veteran contends that he 
is entitled to a 100 percent rating for PTSD.  The issue of 
the disability rating assigned for PTSD thus remains on 
appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993) [holding 
that on a claim for an increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded].  

The Board notes that in a June 2002 informal hearing 
presentation, the veteran's representative indicated that the 
issues on appeal included entitlement to an earlier effective 
date for an unspecified benefit.  This appears to have been a 
typographical error, since neither the veteran or his 
representative previously raises the issue of entitlement to 
an earlier effective date for the grant of any benefit.  If 
the veteran wishes to claim entitlement to an earlier 
effective date, the claim should be filed with the RO and 
should describe the benefit sought with reasonable 
specificity.



FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's skin disorder, which 
was initially documented many years following service, is not 
related to an in-service disease or injury, including 
exposure to Agent Orange.

2.  The medical and other evidence of record indicates that 
the veteran's PTSD has been manifested by occupational and 
social impairment, with deficiencies in most areas, due to 
nightmares, intrusive thoughts, and flashbacks about Vietnam, 
which are comparable to an obsessional ritual that interferes 
with routine activities; sleep disturbance; difficulty with 
memory and concentration; nearly continuous anxiety and 
depression that affects his ability to function 
independently, appropriately, and effectively; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances; and the inability to establish and 
maintain effective relationships.  Total social and 
occupational impairment is not demonstrated.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service, nor may a skin disorder be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The criteria for a disability rating in excess of 
70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic 
Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a  skin disorder was caused 
by his military service, to include exposure to Agent Orange 
in Vietnam.  He also contends that the symptoms of his 
service-connected PTSD warrant a 100 percent rating.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In the July 1999 rating decision the RO denied entitlement to 
service connection for a skin disorder by finding that the 
claim was not well grounded.  The VCAA, which was enacted in 
November 2000, eliminated the concept of a well grounded 
claim.  The current standard of review is as follows.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

In the January 2002 supplemental statement of the case, the 
RO denied service connection for a skin disorder based on the 
substantive merits of the claim.  Thus, any deficiencies 
contained in the original statement of the case have been 
rectified.  The Board will apply the current standard of 
review in evaluating the veteran's claims.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In this case, the veteran was notified of the relevant law 
and regulations, and of the types of evidence that could be 
submitted by him in support of his claims, in
in January 1999.  He was also instructed to provide the 
names, addresses, dates of treatment, and authorizations for 
the release of medical information for any medical care 
provider who treated him for the claimed disorders since his 
separation from service.  As an alternative, he was 
instructed to obtain the records of that treatment and submit 
them to the RO.

Regarding his claim for service connection based on exposure 
to Agent Orange, in a March 1999 letter the RO instructed the 
veteran to submit medical evidence documenting the earliest 
manifestation of the disorder and continuing treatment.  He 
was also instructed to contact the nearest VA medical center 
(MC) and obtain an Agent Orange Registry examination.  

In June 2001 the RO specifically informed the veteran of the 
provisions of the VCAA.  The RO also informed the veteran of 
the evidence required to establish a higher rating for PTSD, 
and the specific evidence required to support a claim for 
service connection based on exposure to Agent Orange.  In 
addition, the RO informed him that it was his responsibility 
to submit that evidence.

The RO provided the veteran a statement of the case in 
December 1999 and supplemental statements of the case in 
March 2000, July 2000 and January 2002.  In those documents 
the RO informed the veteran of the regulatory requirements 
for establishing service connection for a skin disability and 
a higher rating for PTSD, and the rationale for determining 
that the evidence he had then submitted did not show that 
those requirements were met.  The veteran's representative 
has reviewed the claims file, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claims.

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide an 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 
38 C.F.R. § 3.159.  

The RO has obtained the veteran's service medical and 
personnel records as well as  the VA treatment records he 
identified.  The veteran submitted private treatment records 
in support of his claim.  The RO provided the veteran VA 
psychiatric examinations in June 1999 and June 2001 as well 
as a VA physical examination in June 2001.  The reports of 
the psychiatric examinations reflect that the examiners 
reviewed the veteran's medical records, recorded his past 
medical history, noted his current complaints, conducted the 
relevant examinations, and rendered appropriate diagnoses and 
opinions.  A review of the veteran's VA treatment records 
further discloses that he underwent an Agent Orange Registry 
examination in November 2000.  The physician in November 2000 
referred the veteran to the dermatology clinic for further 
evaluation, which resulted in a consultation in October 2001. 

Despite several skin evaluations, there is of record no 
medical opinion which serves to link the veteran's currently 
diagnosed skin disability, which has been diagnosed as 
acinitic keratosis, to his military service or any incident 
thereof.  There is no evidence of record documenting any 
complaints or clinical findings regarding a skin disorder 
during service or prior to November 1994, a period of 
approximately 23 years.  Given the absence of such evidence, 
any medical opinion regarding a nexus between the currently 
diagnosed skin disorder service would of necessity be based 
on the veteran's own  reported history, since there is no 
contemporaneous, objective medical evidence.  A medical 
opinion that is based on the veteran's reported history is of 
no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  Because any current medical opinion would be of 
no probative value, the Board finds that obtaining a medical 
opinion regarding a nexus to service would be a futile 
exercise.

The evidence in the claims file indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration.  The evidence does not show, however, that he 
is receiving benefits based on a skin disorder or PTSD.  His 
Social Security benefits appear to be based on arthritis with 
a total hip replacement; coronary artery disease, status post 
myocardial infarction and coronary artery bypass graft; 
chronic obstructive pulmonary disease; and diabetes mellitus 
with peripheral neuropathy.  The records from the Social 
Security Administration are not, therefore, shown to be 
relevant to the current issues on appeal.  Cf. Brock v. 
Brown, 10 Vet. App. 155, 161 (1997).

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and they have 
done so.  The veteran presented hearing testimony before a RO 
Hearing Officer in May 2000.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claims 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claims.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

1.  Entitlement to service connection for a skin disorder.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service or any 
applicable presumptive period; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  


Service connection - Agent Orange exposure

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  
38 U.S.C.A. § 1116(f).  When such a veteran develops a 
disorder listed in 38 C.F.R. § 3.309(e), which disorders have 
been shown to be caused by exposure to Agent Orange, to a 
degree of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  See 38 C.F.R. §§ 3.307, 3.309(e).  

In addition, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Factual background

There is no objective medical evidence of any skin problems 
until the 1990s, over twenty years after the veteran left 
military service.

VA treatment records indicate that the veteran had a rash on 
the arms in August 1999, for which he was referred to the 
Dermatology Clinic.  Further evaluation in October 1999 
resulted in assessments of probable squamous cell carcinoma 
on the right upper arm, actinic keratosis on the right 
forearm, and excoriations on the left forearm of unknown 
cause.  The lesion on the right arm and a lesion on the 
eyebrow were removed by liquid nitrogen in December 1999.  
During the December 1999 evaluation the veteran reported 
having had a lesion on his lower lip that had been slow-
growing since he served in Vietnam, which was apparently 
assessed as possible skin cancer.  The Board notes that none 
of the previous VA or private treatment records document any 
lesion on the lip.  On evaluation in the Plastic Surgery 
Clinic later in December 1999 the physician noted that the 
veteran had been treated for multiple actinic keratosis on 
the arms and face, and diagnosed the lesion on his lower lip 
as another actinic keratosis.

The veteran underwent an Agent Orange Registry examination at 
the VAMC in November 2000, during which he reported having a 
rash on his forearms since 1971.  Examination then revealed 
multiple pigmented lesions on both forearms, which the 
examiner diagnosed as apparent actinic keratosis.  The 
examiner then referred the veteran for a dermatology 
evaluation, and dismissed him from the Agent Orange Clinic.  
In May 2000 a lesion was removed from the right upper arm 
that was assessed pre-operatively as a basal cell carcinoma.  
The report of the biopsy is not of record to confirm that 
diagnosis.  

Analysis

Direct service connection

As noted above, in order for service connection to be 
granted, there must be (1) evidence of current disability; 
(2) in-service incurrence and (3) medical nexus evidence.  
See Hickson, supra.

The Board initially observes that although the veteran is 
competent to testify as to such matters as to his perception 
of symptoms, he cannot provide competent evidence concerning 
medical matters, such as diagnosis or causality.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (2001).

In the October 2001 dermatology evaluation the veteran 
reported having scaling lesions on his face and forearms for 
many years, which were diagnosed as actinic keratosis 
following an examination.  Neither the examiner in November 
2000 or October 2001 found that the actinic keratosis was 
related to an in-service disease or injury.  A June 2001 VA 
examination was "negative for skin lesions or skin rashes".  
However, there is other evidence, including VA medical 
reports in 1995, 1999 and 2000, which indicates that the 
veteran has episodes of a rash which comes and goes.  There 
is also evidence of removal of basal cell carcinoma.  The 
medical evidence thus indicates that the veteran has actinic 
keratosis and basal cell carcinoma.  
In summary, the evidence indicates that the veteran's current 
skin lesions have been diagnosed as actinic keratosis and 
basal cell carcinoma.  "Actinic keratosis" is defined as a 
pre-malignant warty lesion occurring on the sun-exposed skin 
of the face or hands in aged, light-skinned persons.  
Stedman's Medical Dictionary 916 (26th Ed.).  "Basal cell 
carcinoma" is defined as a neoplasm of the epidermis or hair 
follicles, most commonly found in sun-damaged skin of elderly 
and fair-skinned persons.  Stedman's at 277.   Hickson 
element (1), a current skin disability, has accordingly been 
met.

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a skin 
disorder.  The veteran testified during the May 2000 hearing 
that he had a rash on his arms during and since service.  His 
claim is therefore arguably supported by this lay evidence of 
the symptoms of a skin disorder during service.  
Notwithstanding the lack of objective medical evidence of a 
skin disorder in service, the Board finds that Hickson 
element (2), in-service incurrence, has arguably been 
satisfied.

The Board finds, however, that the veteran's claim is not 
supported by medical evidence of a nexus between the symptoms 
reported to have occurred in service and the currently 
diagnosed skin disorder. To the extent that the veteran 
himself is attempting to establish the requisite medical 
nexus, it is well-established that as a lay person without 
medical training the veteran is not competent to relate 
reported symptoms to a medical diagnosis.  See Espiritu, 
supra; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  His statements are not, therefore, probative of a 
nexus between actinic keratosis and/or basal cell carcinoma 
and the ash he reported beginning during service.

The veteran also submitted a statement from his sister, a 
registered nurse, in which she reported having noticed 
several skin lesions on his arms "sometime after his return 
from his final tour in Vietnam."  The veteran's sister did 
not indicate that the lesions were present when he returned 
from Vietnam, or that the lesions were otherwise related to 
an in-service disease or injury.  Her statement is not 
probative, therefore, of a nexus to service.

As previously stated, the RO instructed the veteran to submit 
evidence of treatment for a skin disorder since his 
separation from service.  He submitted medical treatment 
records from a private physician showing the removal of a 
wart from the right hand in November 1994, treatment for 
seborrheic keratosis versus basal cell carcinoma on the right 
ear in July 1995, cellulitis resulting from an insect bite to 
the left forearm in July 1995, and questionable erythema 
marginatum or dermatitis across the upper chest and the left 
forearm in August to September 1995.  There is no evidence of 
the veteran having any skin disorder other than actinic 
keratosis or basal cell carcinoma since September 1995.  The 
private treatment records do not contain an opinion which 
serves to link any currently diagnosed skin disease to the 
veteran's service.

The medical evidence thus does not indicate that the actinic 
keratosis or basal cell carcinoma are related to an in-
service disease or injury.  The Board has determined, 
therefore, that the currently diagnosed skin disorders are 
not related to an in-service disease or injury, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder.  See 
Wade v. West, 11 Vet. App. 302 (1998) [a grant of service 
connection requires medical evidence of a nexus between an 
in-service disease or injury and a current disability].

Service connection based on exposure to Agent Orange

As discussed above, the veteran has contended that his 
current skin disability results from exposure to Agent 
Orange.  The veteran's service personnel records disclose 
that he served in Vietnam from October 1969 to October 1971.  
He is presumed, therefore, to have been exposed to Agent 
Orange while in service.  Hickson element (2), in-service 
incurrence, has arguably been satisfied on that basis.  

The evidence does not indicate, however, that the veteran's 
currently diagnosed skin disorders were caused by exposure to 
Agent Orange.  Hickson element (3), nexus, still has not been 
satisfied.

Actinic keratosis and basal cell carcinoma are not listed in 
38 C.F.R. § 3.309(e) as diseases that have been found as the 
result of scientific studies to be related to exposure to 
Agent Orange.  Service connection for those disorders may 
not, therefore, be established based on the presumption of 
service connection for veterans who were exposed to Agent 
Orange.

The veteran may, nonetheless, establish service connection 
based on direct causation.  Combee, 34 F.3d at 1039.  That 
is, if medical evidence establishes a nexus between the 
veteran's current skin disability and Agent Orange exposure 
during service, service connection may be granted.  However, 
the medical evidence does not indicate that the actinic 
keratosis and/or basal cell carcinoma are related to any in-
service disease or injury, including exposure to Agent 
Orange.  The veteran underwent an Agent Orange Registry 
examination in November 2000 for the specific purpose of 
determining whether he had any impairment that was caused by 
Agent Orange exposure.  That examination did not result in 
the determination that his skin disorder was due to such 
exposure.  Although not determinant, the absence from the 
list of presumptive diseases in 38 C.F.R. § 3.309(e) is also 
indicative of the disorders not being related to Agent Orange 
exposure.  

For these reasons, the Board finds that the preponderance of 
the competent and probative evidence shows that the veteran's 
skin disorder is not related to Agent Orange exposure.  The 
preponderance of the evidence is, therefore, against the 
claim of entitlement to service connection for a skin 
disorder based on Agent Orange exposure.



2.  Entitlement to a an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in July 1999.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  As previously stated, when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49; 38 C.F.R. 
§ 4.3.



Rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  Effective November 7, 1996, 
before his claim was filed, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130]. Since the veteran's initial 
claim for benefits based on PTSD was not filed until after 
the regulatory change occurred, only the current version of 
the schedular criteria is applicable to his claim.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126.

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

Analysis

VA treatment records disclose that the veteran began 
treatment for PTSD in June 1998, and that the treatment 
continued through October 2001 with at least weekly group 
therapy sessions, periodic individual treatment sessions, and 
medication therapy.  The symptoms documented in the treatment 
records include nightmares of trauma that varied in frequency 
from three to four times a week to four to five times a 
night; intrusive memories; flashbacks; anxiety and 
depression; anger, fear, and irritability; and sleep 
disturbance.  He discontinued the regular individual 
treatment sessions in March 2001 due to increased ability to 
handle his PTSD symptoms after two years of specialized 
treatment.  He continued the group therapy sessions and 
medication.

The veteran's statements and testimony show that he has been 
married to the same woman since 1973, and that they have a 
son who was born in May 1990.  He has been unemployed since 
December 1994 due to heart disease and diabetes, and has 
received disability benefits from the Social Security 
Administration since 1997.  The PTSD symptoms he described 
include nightmares and flashbacks on an average of four times 
a week.  His wife does all the shopping and maintenance of 
the home, and sometimes has to remind him to bathe and change 
his clothes.  The only group in which he participates is his 
PTSD treatment group, and he avoids contact with other 
people.  He has difficulty concentrating and remembering 
things.

His wife provided evidence showing that he has no friends, 
that he does not participate in activities with their 
extended families, and that he spends most of his time alone 
in his room or in their shed.  He is isolated from his 
family, and sometimes isolates himself from her and their son 
in that he would not join them in any activities outside the 
home.  He is very restless when sleeping and experiences 
nightmares, due to which he has to sleep alone.  He sometimes 
wanders around the house at night because he can't sleep, and 
she often finds him sleeping in strange places.  He is 
irritable and demonstrates mood changes, and will go for days 
without talking to her.  She stated that if left up to him he 
would wear the same clothes day after day, but she makes him 
change clothes and bathe periodically.

During a June 1999 VA psychiatric examination the veteran 
reported feeling as if he were back in Vietnam one to three 
times per week, when he felt very afraid and nervous.  He had 
difficulty trusting people and difficulty sleeping, for which 
he took medication.  He felt irritable and had trouble 
concentrating.  He was then attending church weekly, but had 
not worked since 1994 due to disability.  

On mental status examination his affect was serious; he 
demonstrated marked anxiety throughout the interview, with an 
exaggerated startle response; there was no evidence of 
psychosis, impairment of thought processes or communication, 
delusions, or hallucinations; he did not demonstrate any 
inappropriate, obsessive, or ritualistic behavior; he did not 
suffer from panic attacks; there was no suicidal or homicidal 
ideation; he was able to concentrate, and there was no memory 
loss.  His clothing was clean, and he was casually attired.  

The examiner assessed the veteran's GAF score as 48-50, which 
the examiner stated was consistent with GAF scores of 46 and 
48 recorded in outpatient treatment reports in February and 
March 1999, respectively.

Due to the veteran's report of an increase in PTSD symptoms, 
the RO provided him an additional VA psychiatric examination 
in June 2001.  That examination included a review of the 
claims file, and discussion of the veteran's case with a 
treatment provider from the PTSD Clinical Team.  The veteran 
reported that he continued to participate in outpatient PTSD 
treatment and to take medication for sleep disturbance, 
depression, and anxiety.  On examination he was oriented.  
His affect was dysthymic, which was consistent with his mood.  
He denied any suicidal thoughts, but had had such thoughts up 
to a year previously.  He had a memory deficit and difficulty 
concentrating.  He did not have any psychotic symptoms, but 
did have difficulty with social relationships and trust.  He 
had trauma-related nightmares and intrusive memories daily; 
avoided all people other than his wife and son and one friend 
from his PTSD treatment group; he had no interests or hobbies 
and spent most of his time alone, just sitting and thinking.  
He had a restricted range of affect, sleep disturbance, 
irritability, and exaggerated startle response.  In terms of 
anger management, the PTSD treatment had assisted him in 
decreasing the number of inappropriate outbursts.  The 
examiner found that the veteran could not handle the day to 
day stress associated with a work environment.  GAF was 
assessed as 50-55. 

In summary, the veteran's PTSD is manifested by regular 
nightmares, intrusive memories, and flashbacks, which the 
Board finds to be comparable to obsessional rituals which 
interfere with routine activities; sleep disturbance due to 
nightmares; difficulty with memory and concentration; anxiety 
and depression affecting the ability to function 
independently, appropriately and effectively; some evidence 
of neglect of personal appearance and hygiene, in that his 
wife has to remind him to change clothes and bathe regularly; 
difficulty in adapting to stressful circumstances, as 
described by the examiner in June 2001 as the inability to 
handle the stress of a work environment; and the inability to 
establish and maintain effective relationships, as evidenced 
by his lack of social contacts other than his wife, son, and 
a friend from his PTSD treatment group.

The evidence does not indicate that the veteran's PTSD 
symptoms include or are comparable to gross impairment in 
thought processes or communication.  The VA examiners found 
no evidence of a cognitive deficit or thought disorder, and 
there was no problem with the veteran's ability to 
communicate.  There is no evidence of delusions or 
hallucinations.  Although the veteran's representative 
characterized the flashbacks as hallucinations, the medical 
evidence does not reveal any evidence of a psychosis or 
auditory or visual hallucinations.  Significantly, there is 
no evidence that the veteran has required psychiatric 
hospitalization.  

The evidence of record indicates that the veteran isolates 
himself from other people, but there is no evidence of 
grossly inappropriate behavior.  There is no indication that 
the veteran has physically harmed himself or anyone else; he 
has no history of any legal problems, nor is there any 
evidence of problems within his community or in the context 
of treatment.  He reported having thought about suicide 
previously, but has evidently never attempted suicide.  The 
veteran is monitored by his spouse in terms of his appearance 
and personal hygiene, but has not shown himself to be unable 
to maintain personal hygiene.  The examinations have shown 
him to be oriented in all spheres, and although he had some 
memory deficit, he was able to remember his own name and the 
names of close relatives.  

As noted above, following examination and review of the 
claims file, the examiner in June 1999 provided a GAF score 
of 48-50, which represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Richard, 9 Vet. App. at 267.  The examiner in June 2001 
assessed the veteran's social and occupational functioning by 
assigning a GAF score of 50 to 55.  A GAF score of 51-60 
represents moderate symptoms or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter, 
8 Vet. App. at 242.  These assigned scores appears to 
accurately reflect the veteran's PTSD symptomatology, as 
described by him.  Significantly, there is no evidence of 
more severe pathology which would call for the assignment of 
lower GAF scores.  Thus, throughout the time period since the 
veteran's claim for service connection for PTSD, his 
psychiatric symptoms have not been described as more than 
serious.  

The Board additionally notes that the evidence indicates that 
the veteran has been unemployed since 1994, and that he has 
received Social Security disability benefits since 1997.  
However, this appears to have been due principally to other 
conditions, in particular cardiovascular disease.  The 
currently assigned 70 percent rating takes into consideration 
the impact of the veteran's PTSD on his employability.     

For the reasons shown above, the Board finds that the 
veteran's psychiatric symptoms are most accurately described 
in the rating criteria for a 70 percent rating.  See Janssen 
v. Principi, 15 Vet. App. 370 (2001) [the rating of a 
psychiatric disorder is determined by the group of rating 
criteria that most closely describes the veteran's 
psychiatric symptoms].  The Board further finds that the 
veteran's PTSD symptomatology has not met the criteria for a 
100 percent rating for PTSD at ant time since the initiation 
of his claim in November 1998.  See Fenderson, 12 Vet. App. 
at 119.  The preponderance of the evidence is, therefore, 
against the appeal to establish entitlement to a disability 
rating in excess of 70 percent for PTSD.


Additional comment

Review of the documents in the claims file show that the 
veteran has been awarded a combined rating of 100 percent, 
based on the following diagnoses and disability ratings: 
PTSD, rated at 70 percent; peripheral neuropathy in the left 
lower extremity, rated at 40 percent; peripheral neuropathy 
in the right lower extremity, rated at 40 percent; coronary 
artery disease, rated at 30 percent; diabetes mellitus, rated 
at 20 percent; and diabetic retinopathy, rated as non-
compensably disabling.  

The veteran has not specifically requested entitlement to a 
total rating based on individual unemployability.  In any 
event, because a 100 percent combined schedular rating is in 
effect, the Board need not consider the applicability of a 
total disability rating based on individual unemployability.  
See Herlehy v. Principi, 15 Vet. App. 33 (2001) [a claim 
based on individual unemployability becomes moot if the 
veteran is awarded a 100 percent schedular rating]; 
VAOPGCPREC 6-99.


ORDER

Service connection for a skin disorder is denied.

A disability rating in excess of 70 percent for PTSD is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

